UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1735


STEPHAN AYRES; ANGELA AYRES,

                    Plaintiffs - Appellants,

             v.

PHH MORTGAGE CORPORATION, Successor to Ocwen Loan Servicing, LLC;
OCWEN LOAN SERVICING, LLC; BANK OF NEW YORK MELLON, N.A., as
Trustee for the Registered Holders of Salomon Brothers Mortgage Securities VII,
Inc.,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:20-cv-00275-GJH)


Submitted: May 20, 2021                                           Decided: May 27, 2021


Before NIEMEYER, KEENAN, and WYNN, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Stephan Ayres, Angela Ayres, Appellants Pro Se. Laurie Goon Furshman, DUANE
MORRIS, LLP, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Stephan and Angela Ayres appeal the district court’s order granting Appellees’

motion to dismiss and dismissing the Ayreses’ complaint asserting claims related to

mortgage fraud. We have reviewed the record and find no reversible error. Accordingly,

we modify the district court’s dismissal order to show that it is without prejudice and affirm

as modified on the reasoning of the district court. Ayres v. PHH Mortg. Corp., No. 8:20-

cv-00275-GJH (D. Md. June 29, 2020); see King v. Rubenstein, 825 F.3d 206, 225 (4th

Cir. 2016) (holding that, where district court neither gave plaintiff the opportunity to amend

nor stated why amendment would be futile, dismissal should be without prejudice). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                AFFIRMED AS MODIFIED




                                              2